     Case 1:20-cv-00127-DAD-HBK Document 23 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE TRUJILLO,                                 No. 1:20-cv-00127-NONE-HBK
12                       Plaintiff,                  ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS, RECOMMENDING
13           v.                                      THAT PLAINTIFF’S MOTION FOR DEFAULT
                                                     JUDGMENT BE GRANTED
14    YASIR ALHUMIDI, et al.
                                                     (Doc. Nos. 17, 21)
15                       Defendants.
16

17          On January 23, 2020, plaintiff Jose Trujillo filed a complaint against defendants Yasir

18   Alhumidi d/b/a J Street Mini Mart, Juan Carlos d/b/a Jalisco’s Tacos, Madram M. Shuaibi, and

19   Nasser S. Shuaibi (collectively referred to as “Defendants”), pursuant to Title III of the

20   Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq; the California Unruh Act,

21   California Civil Code § 51 et seq.; and California Health & Safety Code §§ 19955, 19959. (Doc.

22   No. 1). The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

23   § 636(b)(1)(B) and Local Rule 302.

24          Defendants did not answer or otherwise respond to plaintiff’s complaint. (See docket).

25   Accordingly, on March 13, 2020 and March 26, 2020, plaintiff requested a clerk’s entry of default

26   against the defendants which were then entered. (Doc. Nos. 9–14.) Thereafter, on July 15, 2020,

27   plaintiff moved for a default judgment. (Doc. No. 17). On June 14, 2021, findings and

28
                                                        1
     Case 1:20-cv-00127-DAD-HBK Document 23 Filed 07/21/21 Page 2 of 2


 1   recommendations were issued recommending that plaintiff’s motion be granted. (Doc. No. 63.)

 2   Defendants have filed no objections and the time for doing so has passed. (See docket).

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court finds the findings and recommendations to be supported by the record and proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued by the magistrate judge on June 14,

 8                  2021 (Doc. No. 21) are adopted in full;

 9          2.      Plaintiff’s motion for default judgment (Doc. No. 17) is granted;

10          3.      Plaintiff is awarded statutory damages in the amount of $4,000;

11          4.      Plaintiff is awarded attorney’s fees, litigation expenses and costs in the amount of

12                  $3,629.65;

13          5.      Defendants are ordered to rectify all architectural barriers on their property so that

14                  it provides accessible parking, sidewalk access and seating within the requirements

15                  of the ADA; and

16          6.      The Clerk of the Court is directed to enter judgment in favor of plaintiff and close

17                  this case.

18
     IT IS SO ORDERED.
19

20      Dated:     July 20, 2021
                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                        2
